By the court.

If the costs in this case are to be restricted, it must be upon the ground that the plaintiff had no reasonable expectation of recovering more than $13,33, and might have obtained complete justice in a suit brought before a justice of tbe peace. But he had obtained the opinion of men in whose judgment he probably confided, and according to their estimation of the value of the cattle, there was due to him $25. This sum could not be recovered in an action brought before a justice of the peace. And although a jury have now found that a few cents only are due to the plaintiff, yet, considering how very various the opinions of men are in estimating the value of cattle, we cannot say that the plaintiff had not, under the circumstances, a reasonable expectation of recovering more than $13,33, and are of opinion that the motion must be overruled.